Citation Nr: 1419856	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a right big toe injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2007 and December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA treatment records dated through May 2012 and the Veteran's representative's September 2013 Appellant's Brief.  Additionally, VBMS reveals VA treatment records dated through August 2013.  The remainder of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board further observes that the VA treatment records contained in the paperless claims files were associated with the record after the issuance of the statement of the case in February 2009.  Likewise, a May 2012 VA diabetes mellitus examination was also associated with the claims file subsequent to the February 2009 statement of the case.  However, in March 2014, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of such newly associated records.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such evidence.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for erectile dysfunction so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran claims that his erectile dysfunction is caused or aggravated by his service-connected diabetes mellitus, type II.  Additionally, in July 2013, his representative appears to argue that such disorder is related to the Veteran's military service.  Therefore, the Veteran contends that service connection for erectile dysfunction is warranted.

With regard to the secondary aspect of such claim, private treatment records dated in September 2002 indicate that the Veteran experienced a decrease in sexual desire and assessed hypertension and "sexual dysfunction?" with reference to the hypertension diagnosis.  Diabetes mellitus was diagnosed in late 2004.  VA treatment records reflect that, in November 2005, the Veteran reported erectile dysfunction for a year.  VA treatment records dated from 2006 to 2012 reflect a diagnosis of erectile dysfunction likely secondary to diabetes and hypertension.  A February 2006 record reveals that the Veteran's erectile dysfunction was probably related to his diabetes mellitus and hypertension, to include as a possible side effect of medication.  However, a June 2011 VA treatment record reveals an impression of likely organic erectile dysfunction.

The Veteran was afforded a VA examination in October 2007 so as to determine whether his erectile dysfunction was secondary to his service-connected diabetes mellitus, type II.  Following an evaluation of the Veteran, the examiner noted that erectile dysfunction and diabetes mellitus were diagnosed during the same year.  Therefore, she determined that diabetes was not the cause for erectile dysfunction as it would take longer to occur.  The examiner further noted that the Veteran was evaluated for hypergonadism and elevated prolactin level, which may have an effect on sexual function.  Additionally, in May 2012, the Veteran was afforded a VA examination so as to determine the nature and severity of his service-connected diabetes mellitus.  In response to a question inquiring whether the Veteran had any conditions, to include erectile dysfunction, that are at least as likely as not due to diabetes, the examiner indicated no.  

Based on the foregoing, the Board finds that a remand for an addendum opinion regarding the secondary aspect of the Veteran's claim is necessary.  In this regard, neither the October 2007 or May 2012 VA examiners offered an opinion as to whether the Veteran's service-connected diabetes mellitus aggravated his erectile dysfunction.  Likewise, neither opinion addressed whether the medication the Veteran takes for his diabetes caused or aggravated his erectile dysfunction as suggested by the February 2006 VA treatment record.  
 
As relevant to the direct aspect of the Veteran's claim, his service treatment records reflect that, in February 1968, he complained of urethral discharge for three days and was diagnosed with acute urethritis due to gonococcus.  As such, an opinion regarding whether his erectile dysfunction is related to his military service, to include such in-service treatment, should be obtained.  Additionally, the Board notes that the direct theory of entitlement was initially advanced by the Veteran's representative in July 2013.  To date, the AOJ has neither provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding such theory nor adjudicated the direct aspect of the Veteran's claim.  Such should be accomplished on remand. 

Regarding the Veteran's application to reopen his claim of entitlement to service connection for residuals of a right big toe injury, the Board notes that an April 2007 rating decision denied the reopening of such claim and, thereafter, in January 2008, the Veteran submitted a notice of disagreement to the AOJ as to such denial. When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. 
§ 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with statement of the case on the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of right big toe injury.  Please advise them of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for erectile dysfunction on a direct basis.  

3.  Forward the claims file and a copy of this remand to an appropriate medical professional so as to offer an opinion regarding the etiology of the Veteran's erectile dysfunction.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction is related to his military service, to specifically include his February 1968 treatment for acute urethritis due to gonococcus.

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction is caused OR aggravated (i.e., permanently worsened beyond the natural progress of the condition) by his diabetes mellitus, to include the medications taken for such disease.  
  
A complete rationale should be given for any opinion expressed.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for erectile dysfunction should be readjudicated based on the entirety of the evidence, to include the evidence received since the issuance of the February 2009 statement of the case, and to include consideration of direct and secondary theories of entitlement.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



